Case 18-24151-GLT         Doc 360
                               Filed 02/26/21 Entered 02/26/21 11:05:34 Desc Main
                              Document      Page 1 of 8
                                                                       FILED
                                                                       2/26/21 10:56 am
                                                                       CLERK
                    IN THE UNITED STATES BANKRUPTCY COURT
                                                                       U.S. BANKRUPTCY
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                                       COURT - WDPA

 In re:                                          :     Case No. 18-24151-GLT
                                                 :     Chapter 11
 RESTLAND MEMORIAL PARKS, INC.,                  :
                                                 :
                Debtor.                          :
                                                 :
                                                 :
 RESTLAND MEMORIAL PARKS, INC.,                  :
                                                 :
                Movant,                          :     Related to Dkt. Nos. 274, 286, 311 and 312
                                                 :
 v.                                              :
                                                 :
 FIRST COMMONWEALTH BANK,                        :
                                                 :
                Respondent.                      :
                                                 :

 Donald R. Calaiaro, Esq.                            Gary W. Darr, Esq.
 Calaiaro Valencik                                   McGrath McCall, P.C.
 Pittsburgh, PA                                      Pittsburgh, PA
 Attorney for the Movant                             Attorney for the Respondent

                                 MEMORANDUM OPINION

                In a last ditch effort to keep its chapter 11 prospects alive, Restland Memorial

 Parks, Inc. (“Restland”) sold “the right to be interred” in 500 specified burial plots in its

 Monroeville, Pennsylvania cemetery. Restland hopes to use the sale proceeds to pay unsecured

 administrative expenses as part of a chapter 11 plan, but its efforts are opposed by First

 Commonwealth Bank ( “Bank”), the holder of a perfected mortgage lien and security interest on

 Restland’s real estate and other assets, who claims the sale proceeds are derivative of its

 collateral. The matter is of grave concern for Restland because without the sale proceeds, it

 cannot satisfy its ongoing obligations from operating revenues and a successful reorganization is

 unlikely.   For the reasons stated below, the Court finds that the sale of internment rights
Case 18-24151-GLT            Doc 360     Filed 02/26/21 Entered 02/26/21 11:05:34                    Desc Main
                                        Document      Page 2 of 8



 constitutes a privilege, irrevocable license, or easement which is subject to the Bank’s lien.

 Accordingly, the net sale proceeds must be disbursed to the Bank absent its consent to an

 alternative arrangement.

 I.     BACKGROUND

                    The facts are undisputed. Restland operates two cemeteries, one of which is

 located in Monroeville, Pennsylvania (“Cemetery”).1 In June 2005, Restland obtained a loan

 from the Bank in the original principal amount of $300,065.2 To secure its obligations under the

 loan, Restland executed a mortgage dated June 24, 2005 ( “Mortgage”) granting the Bank a lien

 and security interest upon the real property where the Cemetery is situated, together with:

                    all easements, rights of way, all liberties, privileges, tenements,
                    hereditaments, and appurtenances thereunto belonging or anywise made
                    appurtenant hereafter, and the reversions and remainders with respect
                    thereto; . . . and all other rights, royalties, and profits relating to the real
                    property . . .3

 The Mortgage was recorded in the county real estate records soon after.4

                    Confronted by liquidity problems and unfunded obligations to a statutory

 perpetual care fund, Restland filed a voluntary chapter 11 petition on October 24, 2018. 5 The

 Bank thereafter filed a secured proof of claim alleging an outstanding balance of $153,783.33

 due on the loan.6



 1
        Voluntary Petition for Non-Individuals Filing for Bankruptcy (the “Petition”), Dkt. No. 1 and Schedule A/B
        Assets (“Schedule A/B”), Dkt. No. 8 at ¶ 55.1. Restland’s second cemetery in Verona, Pennsylvania is not
        relevant to the current dispute.
 2
        Claim No. 16-1 at 5.
 3
        Id. at 8.
 4
        Id. (The real property described in the Mortgage constituted the premises conveyed to Restland by deed
        dated February 25, 1986 and recorded on February 26, 1986 in Allegheny County Deed Book Volume
        7252, Page 212).
 5
        Petition, Dkt. No. 1.
 6
        Claim No. 16-1 at 2.

                                                       2
Case 18-24151-GLT           Doc 360          Filed 02/26/21 Entered 02/26/21 11:05:34                  Desc Main
                                            Document      Page 3 of 8



                 Initially, Restland proposed a liquidating plan to pay off creditors through the sale

 of its assets,7 but professional marketing efforts have been thus far unsuccessful.                       In the

 meantime, Restland’s cash flow problems persisted, resulting in over $60,000 in unpaid

 postpetition federal tax obligations as of December 2019.8                  Under the threat of dismissal,

 conversion, or the appointment of a trustee,9 Restland changed gears and proposed to pay

 creditors through ongoing operations while it continued to search for a suitable buyer.10 After

 adopting measures to ensure the payment of ongoing tax obligations, Restland began exploring

 bulk sale options to generate additional funds to address the existing tax arrearage.

                 On July 22, 2020, Restland entered into a purchase agreement (the “Agreement”)

 with the Muslim Community Center of Greater Pittsburgh (“MCC”) to sell the “right to be

 interred in 500 specified burial plots” at the Cemetery for $100,000.11 When Restland moved for

 Court approval of the Agreement,12 the Bank objected to the extent the sale sought to divest its

 lien without payment even though it had not asserted such rights in the past.13 Ultimately, the

 Court approved the Sale Motion subject to the proceeds being held in escrow pending a

 determination of the entitlement to the proceeds.

                 The parties submitted supplemental briefs and their arguments are fairly

 straightforward. Restland asserts that the rights in question are categorically excluded from the

 7
        See Chapter 11 Small Business Liquidating Plan, Dkt. No. 78; Amended Chapter 11 Small Business
        Liquidating Plan, Dkt. No. 131.
 8
        See Status Report of Restland Memorial Parks, Inc. as Required by Order of Court dated December 6,
        2019, Dkt. No. 161.
 9
        Order to Show Cause Against Restland Memorial Parks, Inc., Dkt. No. 165.
 10
        See Second Amended Chapter 11 Small Business Liquidating Plan, Dkt. No. 175; Third Amended Chapter
        11 Small Business Liquidating Plan, Dkt. No. 181.
 11
        Exhibit A, Dkt. No. 274-1 at ¶ 1.
 12
        Motion to Sell Right to be Interred in 500 Specified Burial Plots (“Sale Motion”), Dkt. No. 274.
 13
        First Commonwealth Bank’s Objections to Debtor’s Motion to Sell Right to be Buried in 500 Specified
        Burial Plots (“Sale Objection”), Dkt. No. 286 at ¶¶ 17-19.

                                                        3
Case 18-24151-GLT            Doc 360      Filed 02/26/21 Entered 02/26/21 11:05:34                   Desc Main
                                         Document      Page 4 of 8



 Mortgage by a lack of reference to internment rights or licenses in the granting language.14 The

 Bank, on the other hand, contends the right to be interred is in the nature of a privilege,

 easement, or license under the relevant case law, and points to the fact that the Mortgage

 explicitly covers privileges and easements.15 In response, Restland argues that licenses and

 easements are distinct as emphasized by the acknowledged use of the disjunctive “or” in the case

 law.16 Thus, because Restland insists that internment rights are in the nature of a license, they

 cannot be an easement subject to the Mortgage.17 Alternatively, Restland urges the Court to

 deny the Bank the sale proceeds on equitable grounds, asserting that to do otherwise would

 frustrate the Restland’s reorganization by depriving it of working capital to the detriment of all

 creditors.18

 II.     JURISDICTION

                   This Court has authority to exercise jurisdiction over the subject matter and the

 parties pursuant to 28 U.S.C. §§ 157(a), 1334, and the Order of Reference entered by the United

 States District Court for the Western District of Pennsylvania on October 16, 1984. This is a

 core proceeding under 28 U.S.C. § 157(b)(2)(K).

 III.    DISCUSSION

                   To determine whether the Bank’s lien attached to the sale proceeds, the Court

 must first ascertain the nature of what was conveyed. Only then may it discern whether the

 internment rights fall within the Mortgage’s grant. Because property rights in bankruptcy are
 14
         Movant’s Brief in Support of Motion to Sell Right to be Interred in 500 Specified Burial Plots (“Debtor’s
         Brief”), Dkt. No. 311 at 4-5.
 15
         First Commonwealth Bank’s Brief in Support of its Asserted Mortgage Lien on 500 Burial Plots Sold by
         Debtor and the Sale Proceeds Thereof, Dkt. No. 312 at 4-10.
 16
         Debtor’s Brief, Dkt. No. 311 at 5-7.
 17
         Id. Restland’s preference for construing internment rights as a license appears entirely based on their
         omission from the Mortgage and not any legal characteristics.
 18
         Id. at 7-8.

                                                        4
Case 18-24151-GLT          Doc 360       Filed 02/26/21 Entered 02/26/21 11:05:34                      Desc Main
                                        Document      Page 5 of 8



 defined by applicable state law,19 the Court looks to Pennsylvania cemetery law to quantify the

 bundle of rights associated with the “right to be interred.”

                 In Pennsylvania, the post-colonial law surrounding cemeteries and burial rights

 developed in part from religious traditions where Christian churches generated revenue by

 renting or selling inheritable pews to parishioners20 without conveying any “right to the ground

 on which [the pew] stands.”21 In the Appeal of Kincaid,22 the Pennsylvania Supreme Court

 observed that “[t]he grant of a pew in a church edifice creates a kind of right which appears to be

 in all respects analogous to that of a burial lot in a grave-yard.”23 The Court surmised that the

 sale of a burial plot, like a church pew, would not convey any right to the soil itself and is,

                 [a] grant of a mere license or privilege to make internments in the lots
                 described, exclusively of others, as long as the ground should remain ‘the
                 burying-ground of the church.’ . . . The lot-holder purchased a license --
                 nothing more --- irrevocable as long as the place continued a burying
                 ground -- but giving no title to the soil.24




 19
        Butner v. United States, 440 U.S. 48, 54 (1979).
 20
        See generally Zernosky v. Kluchinsky, 278 Pa. 99, 102, 122 A. 262, 262 (1923) (“Religious societies, in
        right of church control, may make reasonable by-laws and regulations relative to pews.”); 2 Blackstone’s
        Comm. 428, 429 (“Pews … may descend by custom immemorial … from the ancestor to the heir.”); Wm.
        C. Schley, Property in Church-Pews Market-Stalls and Lots in Cemeteries (pts. 1-2), 28 U. Pa. L. Rev. 1,
        65 (1880). Available at: https://scholarship.law.upenn.edu/penn_law_review/vol28/iss1/2/; Editors, The
        Cemetery Lot: Rights and Restrictions, 109 U. Pa. L. Rev. 378, 378-79 (“This unique treatment [of burial
        places] results from the traditional absence of commercialism in matters involving such property and from
        the extensive ecclesiastical control over burial matters and concomitant clerical discouragement of secular
        intervention.”).
 21
        Church v. Wells, 24 Pa. 249, 251 (1855) (“A pew right is . . . is entirely peculiar, and yet it is a sort of
        interest in real estate”).
 22
        Appeal of Kincaid, 66 Pa. 411 (1870). Since Appeal of Kincaid was issued, Pennsylvania state courts have
        referred to the decision as Kincaid’s Appeal and this Court will do the same.
 23
        Id. at 422. See Brnilovich v. St. George Independent Serbian Orthodox Church, 326 Pa. 218, 222, 191 A.
        655, 656 (1937) (“[this court] long ago likened the privilege of sepulture in a cemetery to that of a pew
        right, which confers upon the grantee only a license to use the property . . .”).
 24
        Appeal of Kincaid, 66 Pa. at 420-21 (emphasis added).

                                                           5
Case 18-24151-GLT           Doc 360       Filed 02/26/21 Entered 02/26/21 11:05:34                       Desc Main
                                         Document      Page 6 of 8



 One-hundred and fifty years later, the holding in Kincaid’s Appeal has been repeatedly

 reaffirmed and is recognized as the foundation for the modern understanding of burial rights.25

                 Today, the Pennsylvania courts commonly describe internment rights as being in

 the nature of “a privilege, easement, or license.”26 This is not a departure from Kincaid’s

 Appeal, but a refinement of the Pennsylvania Supreme Court’s acknowledgment that these titles

 are not mutually exclusive.27 Indeed, a “privilege” is merely a descriptor used to provide

 contours to an interest and is similar to phrases such as “liberty,” “advantage,” or “permission.”28

 In general, all “licenses” and “easements” are “privileges,”29 despite also being doctrinal

 categories of real property known as servitudes.30 There is also a “functional overlap”31 between




 25
        See In re Leonard’s Estate, 343 Pa. 198, 201, 22 A.2d 676, 679 (1941); Walter v. Baldwin, 126 Pa. Super.
        589, 595, 193 A. 146, 149 (1937); Brnilovich v. St. George Indep. Serbian Orthodox Church of Pittsburgh,
        191 A. at 656–57; Hancock v. McAvoy, 151 Pa. 460, 464, 25 A. 47, 48 (1892); Craig v. First Presbyterian
        Church of Pittsburgh, 88 Pa. 42, 51 (1878); Petition of First Trinity Evangelical Lutheran Church in City of
        Pittsburgh, 214 Pa. Super. 185, 192, 251 A.2d 685, 689 (1969); Cedar Hill Cemetery Co. v. Lees, 22 Pa.
        Super. 405, 410 (1903); Petition of First Evangelical Lutheran Church of Greensburg, Pa., 13 Pa. D. &
        C.2d 93, 101 (Quar. Sess. 1958); see also Editors, The Cemetery Lot: Rights and Restrictions, 109 U. Pa. L.
        Rev. 378, 378-79; but see Pitcairn v. Homewood Cemetery Co., 229 Pa. 18, 77 A. 1105 (1910) (finding the
        purchaser of burial lot acquired “the lot itself, [and] not a mere interest therein,” but that the fee was
        nonetheless subject to restrictions in a manner consistent with Kincaid’s Appeal).
 26
        See, e.g., Petition of First Trinity Lutheran Church, 214 Pa. Super. at 192; 6 Summ. Pa. Jur. 2d Property §
        2:7 (2d ed.).
 27
        Appeal of Kincaid, 66 Pa. at 420-21 (referring to internment rights as an irrevocable license or privilege).
 28
        See Coffin v. Old Orchard Dev. Corp., 408 Pa. 487, 494, 186 A.2d 906, 910 (1962); Morning Call, Inc. v.
        Bell Atl.-Pennsylvania, Inc., 2000 PA Super 294, ¶ 8, 761 A.2d 139, 142 (2000); Harkins v. Zamichieli,
        266 Pa. Super. 401, 406, 405 A.2d 495, 498 (1979).
 29
        See Coffin v. Old Orchard Dev. Corp., 408 Pa. at 494 (an “easement is a liberty, privilege, or advantage”);
        Lehigh & N. E. R. Co. v. Bangor & P. Ry. Co., 228 Pa. 350, 353, 77 A. 552, 553 (1910) (“A license is in
        the nature of a personal privilege”).
 30
        See Morning Call, Inc. v. Bell Atlantic-Pennsylvania, Inc., 761 A.2d at 142. Just to clarify, an easement
        creates a nonpossessory interest that runs with the land of another, Coffin v. Old Orchard Dev. Corp., 408
        Pa. at 494, while a license is a permission to allow activity on the land of another that would otherwise be a
        trespass. Lehigh & N.E.R. Co. v. Bangor & P. Ry. Co., 228 Pa. at 353.
 31
        Dukeminier & Krier, Property, 811 (8th ed. 2014).

                                                         6
Case 18-24151-GLT          Doc 360       Filed 02/26/21 Entered 02/26/21 11:05:34                      Desc Main
                                        Document      Page 7 of 8



 licenses and easements, as an irrevocable license operates like an easement and provides the

 holder with the same rights and privileges.32

                Without belaboring the point, the granting language of the Mortgage includes “all

 easements . . . [and] privileges”33—two of the three terms used to define internment rights under

 Pennsylvania law. The omission of “licenses” from the Mortgage is irrelevant because the

 courts’ use of the disjunctive “or” in describing internment rights is clearly inclusive, not

 exclusive. An exclusive disjunctive34 (meaning that internment rights are either a privilege,

 easement, or license, but not any combination of them) is at odds with the characterization of

 internment rights as a “license,” “privilege,” and an “irrevocable . . . license” (easement) in

 Kincaid’s Appeal,35 to say nothing of the conceptual basis of these terms. Therefore, the rights

 conveyed to MCC were expressly subject to the Bank’s lien, which would then naturally attach

 to any proceeds arising from the sale of those rights.

                                   In closing, the Court appreciates Restland’s frustration.                   The

 inability to use the proceeds arising from the sale of internment rights effectively chokes off its

 capacity to generate the funds necessary to confirm a chapter 11 plan. But the Court’s equitable



 32
        Morning Call, Inc. v. Bell Atlantic-Pennsylvania, Inc., 761 A.2d at 143-44; Restatement (Third) of Property
        (Servitudes) § 1.2 at cmt. g. (2000) (“Irrevocable licenses and executed parol licenses are easements. The
        difference between a license to enter and use land and an easement to make the same use is that the license
        is revocable at will by the owner of the burdened land. If the license becomes irrevocable, or revocable
        only on the occurrence of a condition, it is indistinguishable from an easement. … An irrevocable license is
        a license that becomes an easement by estoppel under the circumstances set forth in § 2.10, Servitudes
        Created by Estoppel.”).
 33
        Claim No. 16-1 at 8.
 34
        See Cipher Pharm. Inc. v. Actavis Labs. FL, Inc., 99 F. Supp. 3d 508, 518 (D.N.J. 2015) (Stated in formal
        logic terms, “or” can be used to form two types of compound sentences: inclusive disjunctions and
        exclusive disjunctions. An inclusive disjunction is “a complex sentence in logic that is true when either or
        both of its constituent propositions are true.” Merriam–Webster Dictionary (emphasis added). An exclusive
        disjunction is “a compound proposition in logic that is true when one and only one of its constituent
        statements is true.” Id. (emphasis added)).
 35
        Appeal of Kincaid, 66 Pa. at 420-21.

                                                        7
Case 18-24151-GLT             Doc 360    Filed 02/26/21 Entered 02/26/21 11:05:34         Desc Main
                                        Document      Page 8 of 8



 powers do not permit a secured creditors’ collateral to be stripped away for no other reason than

 to benefit lower priority creditors.

 IV.      CONCLUSION

                   In light of the above, the Bank is entitled to the sale proceeds currently held in

 escrow, less any approved sale expenses, as they derive from the sale of its collateral. As a

 result, the Bank’s limited objection to the sale is sustained. This opinion constitutes the Court’s

 findings of fact and conclusions of law in accordance with Fed. R. Bankr. P. 7052. The Court

 will issue a separate order consistent with this opinion.

                   ENTERED at Pittsburgh, Pennsylvania.




                                                ____________________________________
                                                GREGORY L. TADDONIO
                                                UNITED STATES BANKRUPTCY JUDGE
 Dated: February 26, 2021


 Case administrator to mail to:
 Debtor
 Gary Darr, Esq.
 Donald Calaiaro, Esq.




                                                   8
